In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights by reason of permanent neglect, the intervenor maternal grandmother appeals, as limited by her brief, from so much of an order of dis*738position of the Family Court, Queens County (Freeman, J.), dated January 2, 1998, as, after fact-finding and dispositional hearings, in effect, denied her application for custody and transferred custody of the child to the petitioner for adoption by the foster parents. The appellant’s notice of appeal from the decision dated August 22, 1997, is deemed a premature notice of appeal from the order dated January 2, 1998 (see, CPLR 5520 [c]).
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination, which was based on a firsthand assessment of the credibility of the witnesses and of the character, temperament, and sincerity of the parties, had a sound and substantial basis in the record (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946; Matter of Coyne v Coyne, 150 AD2d 573; Matter of Gloria S. v Richard B., 80 AD2d 72) and for that reason we decline to disturb it.
The appellant’s remaining contentions are without merit. Ritter, J. P., Thompson, Feuerstein and Smith, JJ., concur.